                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:19-cv-00421-D

CHRISTY BALLANCE,                         )
                                          )
              Plaintiff,
                                          )
      v.                                  )
ANDREW SAUL,                              )     ORDER
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
              Defendant.                  )
                                          )


      This matter is before the Court on plaintiffs Motion for Summary Judgment

and defendant's Motion for Remand to the Commissioner. Plaintiffs counsel

consented to the defendant's Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      Ordered this .2..3   day of June, 2020




                                       United States District Judge




           Case 5:19-cv-00421-D Document 25 Filed 06/23/20 Page 1 of 1
